Name: Commission Regulation (EU) 2017/269 of 16 February 2017 amending Regulation (EC) No 1185/2009 of the European Parliament and of the Council concerning statistics on pesticides, as regards the list of active substances (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: communications;  environmental policy;  information and information processing;  information technology and data processing;  means of agricultural production;  economic analysis
 Date Published: nan

 17.2.2017 EN Official Journal of the European Union L 40/4 COMMISSION REGULATION (EU) 2017/269 of 16 February 2017 amending Regulation (EC) No 1185/2009 of the European Parliament and of the Council concerning statistics on pesticides, as regards the list of active substances (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1185/2009 of the European Parliament and of the Council of 25 November 2009 concerning statistics on pesticides (1), and in particular Article 5(3) thereof, Whereas: (1) Regulation (EC) No 1185/2009 establishes a common framework for producing comparable European statistics on the sales and use of pesticides. (2) The Commission should adapt, on a regular basis and at least every five years, the list of substances to be covered and their classification in categories of products and chemical classes as set out in Annex III. As the latter was last updated in 2011 by Commission Regulation (EU) No 656/2011 (2), the list annexed to that Regulation needs to be updated to cover the years from 2016 to 2020. (3) Given the number of substances concerned and the complex process of identifying and classifying the relevant compounds, it is difficult for the national statistical authorities to acquire the array of tools they need to collect information on use and placing on the market of pesticides. Consequently, only substances assigned an identification number by one or both of the two major internationally recognised institutions that register chemical compounds or pesticides, the Chemical Abstracts Service of the American Chemical Society and the Collaborative International Pesticides Analytical Council, should be included. (4) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 1185/2009 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 February 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 324, 10.12.2009, p. 1. (2) Commission Regulation (EU) No 656/2011 of 7 July 2011 implementing Regulation (EC) No 1185/2009 of the European Parliament and of the Council concerning statistics on pesticides, as regards definitions and list of active substances (OJ L 180, 8.7.2011, p. 3). ANNEX ANNEX III HARMONISED CLASSIFICATION OF SUBSTANCES Major groups Categories of products Code Chemical Class Substances common names Common nomenclature CAS (1) CIPAC (2) Fungicides and Bactericides PES_F Inorganic fungicides F01 F01_01 COPPER COMPOUNDS F01_01_01 BORDEAUX MIXTURE 8011-63-0 44.604 F01_01_02 COPPER HYDROXIDE 20427-59-2 44.305 F01_01_03 COPPER (I) OXIDE 1319-39-1 44.603 F01_01_04 COPPER OXYCHLORIDE 1332-40-7 44.602 F01_01_05 TRIBASIC COPPER SULFATE 1333-22-8 44.606 F01_01_06 OTHER COPPER SALTS 44 F01_02 INORGANIC SULFUR F01_02_01 SULFUR 7704-34-9 18 F01_99 OTHER INORGANIC FUNGICIDES F01_99_01 LIME SULFUR (CALCIUM POLYSULFID) 1344-81-6 17 F01_99_03 POTASSIUM PHOSPHONATES (FORMERLY POTASSIUM PHOSPHITE) 13977-65-6 13492-26-7 756 F01_99_06 DISODIUM PHOSPHONATE 808 F01_99_07 POTASSIUM HYDROGEN CARBONATE 298-14-6 853 F01_99_99 OTHER INORGANIC FUNGICIDES Fungicides based on carbamates and dithiocarbamates F02 F02_01 CARBANILATE FUNGICIDES F02_01_01 DIETHOFENCARB 87130-20-9 513 F02_02 CARBAMATE FUNGICIDES F02_02_01 BENTHIAVALICARB-ISOPROPYL 413615-35-7 177406-68-7 744 F02_02_02 IPROVALICARB 140923-17-7 620 F02_02_03 PROPAMOCARB 24579-73-5 399 F02_03 DITHIOCARBAMATE FUNGICIDES F02_03_01 MANCOZEB 8018-01-7 34 F02_03_02 MANEB 12427-38-2 61 F02_03_03 METIRAM 9006-42-2 478 F02_03_04 PROPINEB 12071-83-9 177 F02_03_05 THIRAM 137-26-8 24 F02_03_06 ZIRAM 137-30-4 31 F02_99 OTHER FUNGICIDES BASED ON CARBAMATES AND DITHIOCARBAMATES F02_99_99 OTHER FUNGICIDES BASED ON CARBAMATES AND DITHIOCARBAMATES Fungicides based on benzimidazoles F03 F03_01 BENZIMIDAZOLE FUNGICIDES F03_01_01 CARBENDAZIM 10605-21-7 263 F03_01_02 FUBERIDAZOLE 3878-19-1 525 F03_01_03 THIABENDAZOLE 148-79-8 323 F03_01_04 THIOPHANATE-METHYL 23564-05-8 262 F03_99 OTHER FUNGICIDES BASED ON BENZIMIDAZOLES F03_99_99 OTHER FUNGICIDES BASED ON BENZIMIDAZOLES Fungicides based on imidazoles and triazoles F04 F04_01 CONAZOLE FUNGICIDES F04_01_02 BROMUCONAZOLE 116255-48-2 680 F04_01_03 CYPROCONAZOLE 94361-06-5 600 F04_01_04 DIFENOCONAZOLE 119446-68-3 687 F04_01_05 EPOXICONAZOLE 106325-08-0 609 F04_01_06 ETRIDIAZOLE 2593-15-9 518 F04_01_07 FENBUCONAZOLE 114369-43-6 694 F04_01_08 FLUQUINCONAZOLE 136426-54-5 474 F04_01_10 FLUTRIAFOL 76674-21-0 436 F04_01_11 IMAZALIL (ENILCONAZOLE) 35554-44-0 335 F04_01_12 IPCONAZOLE 125225-28-7 798 F04_01_13 METCONAZOLE 125116-23-6 706 F04_01_14 MYCLOBUTANIL 88671-89-0 442 F04_01_15 PENCONAZOLE 66246-88-6 446 F04_01_16 PROPICONAZOLE 60207-90-1 408 F04_01_17 PROTHIOCONAZOLE 178928-70-6 745 F04_01_18 TEBUCONAZOLE 107534-96-3 494 F04_01_19 TETRACONAZOLE 112281-77-3 726 F04_01_20 TRIADIMENOL 55219-65-3 398 F04_01_21 TRIFLUMIZOLE 99387-89-0 730 F04_01_22 TRITICONAZOLE 131983-72-7 652 F04_02 IMIDAZOLE FUNGICIDES F04_02_01 CYAZOFAMID 120116-88-3 653 F04_02_02 FENAMIDONE 161326-34-7 650 F04_02_03 TRIAZOXIDE 72459-58-6 729 F04_99 OTHER FUNGICIDES BASED ON IMIDAZOLES AND TRIAZOLES F04_99_01 AMETOCTRADIN 865318-97-4 818 F04_99_02 AMISULBROM 348635-87-0 789 F04_99_03 TRICYCLAZOLE 41814-78-2 547 F04_99_99 OTHER FUNGICIDES BASED ON IMIDAZOLES AND TRIAZOLES Fungicides based on morpholines F05 F05_01 MORPHOLINE FUNGICIDES F05_01_01 DIMETHOMORPH 110488-70-5 483 F05_01_02 DODEMORPH 1593-77-7 300 F05_01_03 FENPROPIMORPH 67564-91-4 427 F05_99 OTHER FUNGICIDES BASED ON MORPHOLINES F05_99_99 OTHER FUNGICIDES BASED ON MORPHOLINES Fungicides of microbiological or botanical origin F06 F06_01 MICROBIOLOGICAL FUNGICIDES F06_01_01 AMPELOMYCES QUISQUALIS STRAIN AQ10 589 F06_01_02 AUREOBASIDIUM PULLULANS (STRAINS DSM 14940-1) 809, 810 F06_01_03 BACILLUS SUBTILIS STR. QST 713 661 F06_01_04 CONIOTHYRIUM MINITANS 614 F06_01_05 GLIOCLADIUM CATENULATUM STRAIN J1446 624 F06_01_08 PSEUDOMONAS CHLORORAPHIS STRAIN MA342 574 F06_01_09 PSEUDOZYMA FLOCCULOSA 669 F06_01_11 TRICHODERMA HARZIANUM RIFAI (T-22) (ITEM 908) 816 F06_01_12 CANDIDA OLEOPHILA STRAIN O 946 F06_01_14 PHLEBIOPSIS GIGANTEA (SEVERAL STRAINS) 921, 922, 923, 924, 925, 926, 927, 928, 929, 930, 931, 932, 933, 934 F06_01_15 PSEUDOMONAS SP. STRAIN DSMZ 13134 935 F06_01_16 PYTHIUM OLIGANDRUM (M1) 936 F06_01_17 STREPTOMYCES K61 (K61) (FORMERLY STREPTOMYCES GRISEOVIRIDIS) 937 F06_01_18 TRICHODERMA ASPELLERUM (ICC012) (T25) (TV1) (FORMERLY T. HARZIANUM) 938, 939, 940 F06_01_19 TRICHODERMA ASPERELLUM (STRAIN T34) 941 F06_01_20 TRICHODERMA ATROVIRIDE (IMI 206040) (T 11) (FORMERLY TRICHODERMA HARZIANUM) 942, 943 F06_01_21 TRICHODERMA ATROVIRIDE STRAIN I-1237 944 F06_01_22 TRICHODERMA GAMSII (FORMERLY T. VIRIDE) (ICC080) 945 F06_01_23 TRICHODERMA POLYSPORUM (IMI 206039) 946 F06_01_24 VERTICILLIUM ALBO-ATRUM (WCS850) (FORMERLY VERTICILLIUM DAHLIAE) 948 F06_01_25 BACILLUS AMYLOLIQUEFACIENS MBI 600 F06_01_26 BACILLUS AMYLOLIQUEFACIENS STRAIN FZB24 F06_01_27 SACCHAROMYCES CEREVISIAE STRAIN LAS02 F06_01_28 TRICHODERMA ATROVIRIDE STRAIN SC1 F06_01_29 BACILLUS AMYLOLIQUEFACIENS SUBSP.PLANTARUM D747 F06_01_30 BACILLUS PUMILUS QST 2808 F06_02 BOTANICAL FUNGICIDES F06_02_01 EUGENOL 97-53-0 F06_02_02 GERANIOL 106-24-1 F06_02_03 THYMOL 89-83-8 900 F06_02_04 EXTRACT FROM TEA TREE 68647-73-4 914 F06_02_05 LAMINARIN 9008-22-4 671 F06_02_06 FEN 560 858 F06_02_07 REYNOUTRIA SACCHALINENSIS EXTRACT F06_99 OTHER FUNGICIDES OF MICROBIOLOGICAL OR BOTANICAL ORIGIN F06_99_01 CEREVISANE 980 Bactericides F07 F07_01 INORGANIC BACTERICIDES F07_01_01 SODIUM HYPOCHLORITE 7681-52-9 848 F07_01_02 ALUMINIUM SULFATE 10043-01-3 849 F07_99 OTHER BACTERICIDES Other fungicides and bactericides F99 F99_01 ALIPHATIC NITROGEN FUNGICIDES F99_01_01 CYMOXANIL 57966-95-7 419 F99_01_02 DODINE 2439-10-3 101 F99_02 AMIDE FUNGICIDES F99_02_01 CYFLUFENAMID 180409-60-3 759 F99_02_02 FLUOPICOLIDE 239110-15-7 787 F99_02_03 PROCHLORAZ 67747-09-5 407 F99_02_04 SILTHIOFAM 175217-20-6 635 F99_02_05 ZOXAMIDE 156052-68-5 640 F99_02_06 MANDIPROPAMID 374726-62-2 783 F99_02_07 PENTHIOPYRAD 183675-82-3 824 F99_02_08 BENZOVINDIFLUPYR 1072957-71-1 981 F99_02_09 ISOFETAMID 875915-78-9 972 F99_02_10 MANDESTROBIN 173662-97-0 F99_02_11 FLUOPYRAM 658066-35-4 807 F99_03 ANILIDE FUNGICIDES F99_03_01 BENALAXYL 71626-11-4 416 F99_03_02 BOSCALID 188425-85-6 673 F99_03_03 CARBOXIN 5234-68-4 273 F99_03_04 FENHEXAMID 126833-17-8 603 F99_03_05 FLUTOLANIL 66332-96-5 524 F99_03_06 METALAXYL-M 70630-17-0 580 F99_03_07 METALAXYL 57837-19-1 365 F99_03_08 BENALAXYL-M 98243-83-5 766 F99_03_09 BIXAFEN 581809-46-3 819 F99_03_12 ISOPYRAZAM 881685-58-1 963 F99_03_13 FLUXAPYROXAD 907204-31-3 828 F99_03_14 PENFLUFEN 494793-67-8 826 F99_03_15 SEDAXANE 874967-67-6 833 F99_05 AROMATIC FUNGICIDES F99_05_01 CHLOROTHALONIL 1897-45-6 288 F99_05_03 2,5-DICHLOROBENZOIC ACID METHYLESTER 2905-69-3 686 F99_06 DICARBOXIMIDE FUNGICIDES F99_06_01 IPRODIONE 36734-19-7 278 F99_07 DINITROANILINE FUNGICIDES F99_07_01 FLUAZINAM 79622-59-6 521 F99_08 DINITROPHENOL FUNGICIDES F99_08_02 MEPTYLDINOCAP 131-72-6 811 F99_09 ORGANOPHOSPHORUS FUNGICIDES F99_09_01 FOSETYL-AL 15845-66-6 384 F99_09_02 TOLCLOFOS-METHYL 57018-04-9 479 F99_10 OXAZOLE FUNGICIDES F99_10_01 FAMOXADONE 131807-57-3 594 F99_10_02 HYMEXAZOL 10004-44-1 528 F99_11 PHENYLPYRROLE FUNGICIDES F99_11_01 FLUDIOXONIL 131341-86-1 522 F99_12 PHTHALIMIDE FUNGICIDES F99_12_01 CAPTAN 133-06-2 40 F99_12_02 FOLPET 133-07-3 75 F99_13 PYRIMIDINE FUNGICIDES F99_13_01 BUPIRIMATE 41483-43-6 261 F99_13_02 CYPRODINIL 121552-61-2 511 F99_13_03 MEPANIPYRIM 110235-47-7 611 F99_13_04 PYRIMETHANIL 53112-28-0 714 F99_14 QUINOLINE FUNGICIDES F99_14_01 8-HYDROXYQUINOLINE SULFATE (8-HYDROXYQUINOLINE INCL. OXYQUINOLEINE) 134-31-6 677 F99_14_02 QUINOXYFEN 124495-18-7 566 F99_15 QUINONE FUNGICIDES F99_15_01 DITHIANON 3347-22-6 153 F99_16 STROBILURINE FUNGICIDES F99_16_01 AZOXYSTROBIN 131860-33-8 571 F99_16_02 DIMOXYSTROBIN 149961-52-4 739 F99_16_03 FLUOXASTROBIN 361377-29-9 746 F99_16_04 KRESOXIM-METHYL 143390-89-0 568 F99_16_05 PICOXYSTROBINE 117428-22-5 628 F99_16_06 PYRACLOSTROBINE 175013-18-0 657 F99_16_07 TRIFLOXYSTROBINE 141517-21-7 617 F99_17 UREA FUNGICIDES F99_17_01 PENCYCURON 66063-05-6 402 F99_17_02 UREA 57-13-6 913 Unclassified fungicides F99_99 UNCLASSIFIED FUNGICIDES F99_99_01 2-PHENYLPHENOL 90-43-7 246 F99_99_02 ACIBENZOLAR -S-METHYL 126448-41-7 597 F99_99_04 ASCORBIC ACID 774 F99_99_05 BENZOIC ACID 65-85-0 622 F99_99_06 FENPROPIDIN 67306-00-7 520 F99_99_08 METRAFENONE 220899-03-6 752 F99_99_09 PYRIOFENONE 688046-61-9 827 F99_99_10 SPIROXAMINE 118134-30-8 572 F99_99_12 PROQUINAZID 189278-12-4 764 F99_99_13 VALIFENALATE (FORMERLY VALIPHENAL) 857 F99_99_14 DIMETHYL DISULPHIDE 624-92-0 F99_99_15 COS-OGA 979 F99_99_16 FLUTIANIL 958647-10-4 835 F99_99_17 FENPYRAZAMINE 473798-59-3 832 F99_99_99 OTHER FUNGICIDES, NOT CLASSIFIED Herbicides. Haulm Destructors and Moss Killers PES_H Herbicides based on phenoxy-phytohormones H01 H01_01 PHENOXY HERBICIDES H01_01_01 2,4-D 94-75-7 1 H01_01_02 2,4-DB 94-82-6 83 H01_01_03 DICHLORPROP-P 15165-67-0 476 H01_01_04 MCPA 94-74-6 2 H01_01_05 MCPB 94-81-5 50 H01_01_06 MECOPROP 7085-19-0 51 H01_01_07 MECOPROP-P 16484-77-8 475 H01_99 OTHER HERBICIDES BASED ON PHENOXY-PHYTOHORMONES H01_99_99 OTHER HERBICIDES BASED ON PHENOXY-PHYTOHORMONES Herbicides based on triazines and triazinones H02 H02_02 TRIAZINE HERBICIDES H02_02_01 TERBUTHYLAZINE 5915-41-3 234 H02_03 TRIAZINONE HERBICIDES H02_03_01 METAMITRON 41394-05-2 381 H02_03_02 METRIBUZIN 21087-64-9 283 H02_99 OTHER HERBICIDES BASED ON TRIAZINES AND TRIAZINONES H02_99_99 OTHER HERBICIDES BASED ON TRIAZINES AND TRIAZINONES Herbicides based on amides and anilides H03 H03_01 AMIDE HERBICIDES H03_01_01 BEFLUBUTAMID 113614-08-7 662 H03_01_02 DIMETHENAMID-P 163515-14-8 638 H03_01_03 ISOXABEN 82558-50-7 701 H03_01_04 NAPROPAMIDE 15299-99-7 271 H03_01_05 PENOXSULAM 219714-96-2 758 H03_01_06 PETHOXAMIDE 106700-29-2 665 H03_01_07 PROPYZAMIDE 23950-58-5 315 H03_01_08 PYROXSULAM 422556-08-9 793 H03_02 ANILIDE HERBICIDES H03_02_01 DIFLUFENICAN 83164-33-4 462 H03_02_02 FLORASULAM 145701-23-1 616 H03_02_03 FLUFENACET 142459-58-3 588 H03_02_04 METAZACHLOR 67129-08-2 411 H03_02_05 METOSULAM 139528-85-1 707 H03_03 CHLOROACETANILIDE HERBICIDES H03_03_02 DIMETHACHLOR 50563-36-5 688 H03_03_04 S-METOLACHLOR 87392-12-9 607 H03_99 OTHER HERBICIDES BASED ON AMIDES AND ANILIDES H03_99_99 OTHER HERBICIDES BASED ON AMIDES AND ANILIDES Herbicides based on carbamates and bis-carbamates H04 H04_01 BIS-CARBAMATE HERBICIDES H04_01_01 CHLORPROPHAM 101-21-3 43 H04_01_02 DESMEDIPHAM 13684-56-5 477 H04_01_03 PHENMEDIPHAM 13684-63-4 77 H04_02 CARBAMATE HERBICIDES H04_02_02 CARBETAMIDE 16118-49-3 95 H04_99 OTHER HERBICIDES BASED ON CARBAMATES AND BIS-CARBAMATES H04_99_99 OTHER HERBICIDES BASED ON CARBAMATES AND BIS-CARBAMATES Herbicides based on dinitroaniline derivatives H05 H05_01 DINITROANILINE HERBICIDES H05_01_01 BENFLURALIN 1861-40-1 285 H05_01_02 PENDIMETHALIN 40487-42-1 357 H05_01_03 ORYZALIN 19044-88-3 537 H05_99 OTHER HERBICIDES BASED ON DINITROANILINE DERIVATIVES H05_99_99 OTHER HERBICIDES BASED ON DINITROANILINE DERIVATIVES Herbicides based on derivatives of urea, of uracil or of sulfonylurea H06 H06_01 SULFONYLUREA HERBICIDES H06_01_01 AMIDOSULFURON 120923-37-7 515 H06_01_02 AZIMSULFURON 120162-55-2 584 H06_01_03 BENSULFURON-METHYL 99283-01-9 83055-99-6 502 H06_01_04 CHLORSULFURON 64902-72-3 391 H06_01_06 FLAZASULFURON 104040-78-0 595 H06_01_07 FLUPYRSULFURON-METHYL 150315-10-9 144740-54-5 577 H06_01_08 FORAMSULFURON 173159-57-4 659 H06_01_09 IMAZOSULFURON 122548-33-8 590 H06_01_10 IODOSULFURON-METHYL-SODIUM 144550-36-7 634.501 H06_01_11 MESOSULFURON-METHYL 400852-66-6 208465-21-8 663 H06_01_12 METSULFURON-METHYL 74223-64-6 441 H06_01_13 NICOSULFURON 111991-09-4 709 H06_01_14 OXASULFURON 144651-06-9 626 H06_01_15 PROSULFURON 94125-34-5 579 H06_01_16 RIMSULFURON 122931-48-0 716 H06_01_17 SULFOSULFURON 141776-32-1 601 H06_01_18 THIFENSULFURON-METHYL 79277-67-1 79227-27-3 452 H06_01_19 TRIASULFURON 82097-50-5 480 H06_01_20 TRIBENURON-METHYL 106040-48-6 101200-48-0 546 H06_01_21 TRIFLUSULFURON 135990-29-3 126535-15-7 731 H06_01_22 TRITOSULFURON 142469-14-5 735 H06_01_23 ORTHOSULFAMURON 213464-77-8 781 H06_01_24 ETHAMETSULFURON-METHYL 97780-06-8 834.201 H06_01_25 HALOSULFURON METHYL 100784-20-1 785 H06_02 URACIL HERBICIDES H06_02_01 LENACIL 2164-08-1 163 H06_03 UREA HERBICIDES H06_03_01 CHLOROTOLURON 15545-48-9 217 H06_03_02 DIURON 330-54-1 100 H06_03_03 FLUOMETURON 2164-17-2 159 H06_03_04 ISOPROTURON 34123-59-6 336 H06_03_05 LINURON 330-55-2 76 H06_03_06 METOBROMURON 3060-89-7 168 H06_99 OTHER HERBICIDES BASED ON DERIVATIVES OF UREA, OF URACIL OR OF SULFONYLUREA H06_99_99 OTHER HERBICIDES BASED ON DERIVATIVES OF UREA, OF URACIL OR OF SULFONYLUREA Other herbicides H99 H99_01 ARYLOXYPHENOXY- PROPIONIC HERBICIDES H99_01_01 CLODINAFOP-PROPARGYL 114420-56-3 105512-06-9 683 H99_01_02 CYHALOFOP-BUTYL 122008-85-9 596 H99_01_03 DICLOFOP-METHYL 40843-25-2 257-141-8 358 H99_01_04 FENOXAPROP-P-ETHYL 113158-40-0 71283-80-2 484 H99_01_05 FLUAZIFOP-P-BUTYL 79241-46-6 467 H99_01_06 HALOXYFOP-P 95977-29-0 526 H99_01_07 PROPAQUIZAFOP 111479-05-1 713 H99_01_08 QUIZALOFOP-P 94051-08-8 641 H99_01_09 QUIZALOFOP-P-ETHYL 100646-51-3 641.202 H99_01_10 QUIZALOFOP-P-TEFURYL 119738-06-6 641.226 H99_02 BENZOFURANE HERBICIDES H99_02_01 ETHOFUMESATE 26225-79-6 233 H99_03 BENZOIC-ACID HERBICIDES H99_03_01 DICAMBA 1918-00-9 85 H99_04 BIPYRIDYLIUM HERBICIDES H99_04_01 DIQUAT 85-00-7 55 H99_05 CYCLOHEXANEDIONE HERBICIDES H99_05_01 CLETHODIM 99129-21-2 508 H99_05_02 CYCLOXYDIM 101205-02-1 510 H99_05_03 PROFOXYDIM 139001-49-3 621 H99_05_04 TEPRALOXYDIM 149979-41-9 608 H99_05_05 TRALKOXYDIM 87820-88-0 544 H99_06 DIAZINE HERBICIDES H99_06_01 PYRIDATE 55512-33-9 447 H99_07 DICARBOXIMIDE HERBICIDES H99_07_02 FLUMIOXAZIN 103361-09-7 578 H99_08 DIPHENYL ETHER HERBICIDES H99_08_01 ACLONIFEN 74070-46-5 498 H99_08_02 BIFENOX 42576-02-3 413 H99_08_03 OXYFLUORFEN 42874-03-3 538 H99_09 IMIDAZOLINONE HERBICIDES H99_09_01 IMAZAMOX 114311-32-9 619 H99_10 INORGANIC HERBICIDES H99_10_01 IRON SULFATE 7720-78-7 17375-41-6 7782-63-0 837 H99_11 ISOXAZOLE HERBICIDES H99_11_01 ISOXAFLUTOLE 141112-29-0 575 H99_11_02 TOPRAMEZONE 210631-68-8 800 H99_13 NITRILE HERBICIDES H99_13_01 BROMOXYNIL OCTANOATE AND/OR HEPTANOATE 1689-84-5 1689-99-2 56634-95-8 87 H99_13_03 IOXYNIL 1689-83-4 3861-47-0 86 H99_14 ORGANOPHOSPHORUS HERBICIDES H99_14_01 GLUFOSINATE-AMMONIUM 51276-47-2 77182-82-2 437 H99_14_02 GLYPHOSATE 1071-83-6 284 H99_15 PHENYLPYRAZOLE HERBICIDES H99_15_01 PINOXADEN 243973-20-8 776 H99_15_02 PYRAFLUFEN-ETHYL 129630-19-9 605 H99_16 PYRIDAZINONE HERBICIDES H99_16_01 CHLORIDAZON 1698-60-8 111 H99_16_02 FLURTAMONE 96525-23-4 569 H99_17 PYRIDINECARBOXAMIDE HERBICIDES H99_17_01 PICOLINAFEN 137641-05-5 639 H99_18 PYRIDINECARBOXYLIC-ACID HERBICIDES H99_18_01 CLOPYRALID MONOETHANOLAMIN SALT 1702-17-6 57754-85-5 455 H99_18_02 PICLORAM 1918-02-1 174 H99_18_03 HALAUXIFEN-METHYL 943831-98-9 970 H99_18_04 AMINOPYRALID 150114-71-9 771 H99_19 PYRIDYLOXYACETIC-ACID HERBICIDES H99_19_02 FLUROXYPYR 69377-81-7 431 H99_19_03 TRICLOPYR 55335-06-3 376 H99_20 QUINOLINE HERBICIDES H99_20_01 QUINMERAC 90717-03-6 563 H99_21 THIADIAZINE HERBICIDES H99_21_01 BENTAZONE 25057-89-0 366 H99_22 THIOCARBAMATE HERBICIDES H99_22_01 MOLINATE 2212-67-1 235 H99_22_02 PROSULFOCARB 52888-80-9 539 H99_22_03 TRI-ALLATE 2303-17-5 97 H99_23 TRIAZOLE HERBICIDES H99_23_01 AMITROLE 61-82-5 90 H99_24 TRIAZOLINONE HERBICIDES H99_24_01 CARFENTRAZONE-ETHYL 128639-02-1 587.202 H99_25 TRIAZOLONE HERBICIDES H99_25_01 PROPOXYCARBAZONE-SODIUM 145026-81-9 181274-15-7 655 H99_25_02 THIENCARBAZONE-METHYL 936331-72-5 317815-83-1 797 H99_26 TRIKETONE HERBICIDES H99_26_01 MESOTRIONE 104206-82-8 625 H99_26_02 SULCOTRIONE 99105-77-8 723 H99_26_03 TEMBOTRIONE 335104-84-2 790 Unclassified herbicides H99_99 UNCLASSIFIED HERBICIDES H99_99_01 ACETIC ACID 64-19-7 838 H99_99_02 BISPYRIBAC SODIUM 125401-92-5 748.011 H99_99_03 CLOMAZONE 81777-89-1 509 H99_99_04 FLUROCHLORIDONE 61213-25-0 430 H99_99_06 OXADIAZON 19666-30-9 213 H99_99_07 PELARGONIC ACID 112-05-0 888 H99_99_08 QUINOCLAMINE 2797-51-5 648 H99_99_99 OTHER HERBICIDES HAULM DESTRUCTOR MOSS KILLER Insecticides and Acaricides PES_I Insecticides based on pyrethroids I01 I01_01 PYRETHROID INSECTICIDES I01_01_01 ACRINATHRIN 101007-06-1 678 I01_01_02 ALPHA-CYPERMETHRIN 67375-30-8 454 I01_01_03 BETA-CYFLUTHRIN 68359-37-5 482 I01_01_04 BIFENTHRIN 82657-04-3 415 I01_01_06 CYPERMETHRIN 52315-07-8 332 I01_01_07 DELTAMETHRIN 52918-63-5 333 I01_01_08 ESFENVALERATE 66230-04-4 481 I01_01_09 ETOFENPROX 80844-07-1 471 I01_01_10 GAMMA-CYHALOTHRIN 76703-62-3 768 I01_01_11 LAMBDA-CYHALOTHRIN 91465-08-6 463 I01_01_12 TAU-FLUVALINATE 102851-06-9 786 I01_01_13 TEFLUTHRIN 79538-32-2 451 I01_01_14 ZETA-CYPERMETHRIN 52315-07-8 733 I01_01_15 BETA-CYPERMETHRIN 65731-84-2 72204-43-4 65732-07-2 83860-31-5 632 I01_99 OTHER INSECTICIDES BASED ON PYRETHROIDS I01_99_99 OTHER INSECTICIDES BASED ON PYRETHROIDS Insecticides based on chlorinated hydrocarbons I02 I02_01 ANTHRANILIC DIAMIDE INSECTICIDES I02_01_01 CYANTRANILIPROLE I02_99 OTHER INSECTICIDES BASED ON CHLORINATED HYDROCARBONS I02_99_99 OTHER INSECTICIDES BASED ON CHLORINATED HYDROCARBONS Insecticides based on carbamates and oxime-carbamate I03 I03_01 OXIME-CARBAMATE INSECTICIDES I03_01_01 METHOMYL 16752-77-5 264 I03_01_02 OXAMYL 23135-22-0 342 I03_02 CARBAMATE INSECTICIDES I03_02_01 FENOXYCARB 79127-80-3 425 I03_02_02 FORMETANATE-HYDROCHLORIDE 22259-30-9 23422-53-9 697 I03_02_03 METHIOCARB 2032-65-7 165 I03_02_04 PIRIMICARB 23103-98-2 231 I03_99 OTHER INSECTICIDES BASED ON CARBAMATE AND OXIME-CARBAMATE I03_99_99 OTHER INSECTICIDES BASED ON CARBAMATE AND OXIME-CARBAMATE Insecticides based on organophosphates I04 I04_01 ORGANOPHOSPHORUS INSECTICIDES I04_01_01 CHLORPYRIFOS 2921-88-2 221 I04_01_02 CHLORPYRIFOS-METHYL 5589-13-0 486 I04_01_03 DIMETHOATE 60-51-5 59 I04_01_04 ETHOPROPHOS 13194-48-4 218 I04_01_07 MALATHION 121-75-5 12 I04_01_08 PHOSMET 732-11-6 318 I04_01_09 PIRIMIPHOS-METHYL 29232-93-7 239 I04_99 OTHER INSECTICIDES BASED ON ORGANOPHOSPHATES I04_99_99 OTHER INSECTICIDES BASED ON ORGANOPHOSPHATES Insecticides of microbiological or botanical origin I05 I05_01 MICROBIOLOGICAL INSECTICIDES I05_01_01 ADOXOPHYES ORANA GV STRAIN BV-0001 782 I05_01_03 BACILLUS THURINGIENSIS SUBSP. ISRAELENSIS (AM65-52) 770 I05_01_04 METARHIZIUM ANISOPLIAE VAR. ANISOPLIAE STRAIN BIPESCO 5F/52 784 I05_01_05 PAECILOMYCES FUMOSOROSEUS STRAIN FE9901 778 I05_01_08 BACILLUS THURINGIENSIS SUBSP. AIZAWAI (ABTS-1857 AND GC-91) 949, 950 I05_01_09 BACILLUS THURINGIENSIS SUBSP. KURSTAKI (ABTS 351, PB 54, SA 11, SA12 AND EG 2348) 951, 952, 953, 954, 955 I05_01_10 BACILLUS THURINGIENSIS SUBSP. TENEBRIONIS (NB 176) 956 I05_01_11 BEAUVERIA BASSIANA (ATCC 74040 AND GHA) 957, 958 I05_01_12 CYDIA POMONELLA GRANULOSIS VIRUS (CPGV) 959 I05_01_13 HELICOVERPA ARMIGERA NUCLEOPOLYHEDROVIRUS (HEARNPV) 960 I05_01_14 LECANICILLIMUM MUSCARIUM (VE6) (FORMERLY VERTICILLIUM LECANII) 961 I05_01_15 SPODOPTERA LITTORALIS NUCLEOPOLYHEDROVIRUS 962 I05_01_16 BEAUVERIA BASSIANA STRAIN 147 I05_01_17 BEAUVERIA BASSIANA STRAIN NPP11B005 I05_01_18 ISARIA FUMOSOROSEA APOPKA STRAIN 97 (FORMELY PAECILOMYCES FUMOSOROSEUS) 573 I05_01_19 SPODOPTERA EXIGUA NUCLEAR POLYHEDROSIS VIRUS 592 I05_02 BOTANICAL INSECTICIDES I05_02_01 ORANGE OIL 902 I05_02_02 TAGETES OIL 903 I05_02_03 AZADIRACHTIN 11141-17-6 627 I05_02_04 PYRETHRINS 8003-34-7 32 I05_99 OTHER INSECTICIDES OF MICROBIOLOGICAL OR BOTANICAL ORIGIN I05_99_99 OTHER INSECTICIDES OF MICROBIOLOGICAL OR BOTANICAL ORIGIN Acaricides I06 I06_01 PYRAZOLE ACARICIDES I06_01_01 FENPYROXIMATE 134098-61-6 695 I06_02 TETRAZINE ACARICIDES I06_02_01 CLOFENTEZINE 74115-24-5 418 I06_99 OTHER ACARICIDES I06_99_01 ACEQUINOCYL 57960-19-7 760 I06_99_02 CYFLUMETOFEN 400882-07-7 821 I06_99_99 OTHER ACARICIDES Other insecticides I99 I99_01 INSECTICIDES PRODUCED BY FERMENTATION I99_01_01 ABAMECTIN 71751-41-2 495 I99_01_02 MILBEMECTIN 51596-10-2 51596-11-3 660 I99_01_03 SPINOSAD 168316-95-8 636 I99_01_04 EMAMECTIN 155569-91-8 791 I99_01_05 SPINETORAM 187166-40-1 802 I99_03 BENZOYLUREA INSECTICIDES I99_03_01 DIFLUBENZURON 35367-38-5 339 I99_03_03 LUFENURON 103055-07-8 704 I99_03_05 TEFLUBENZURON 83121-18-0 450 I99_03_06 TRIFLUMURON 64628-44-0 548 I99_04 CARBAZATE INSECTICIDES I99_04_01 BIFENAZATE 149877-41-8 736 I99_05 DIAZYLHYDRAZINE INSECTICIDES I99_05_01 METHOXYFENOZIDE 161050-58-4 656 I99_05_02 TEBUFENOZIDE 112410-23-8 724 I99_05_03 CHROMAFENOZIDE 143807-66-3 775 I99_06 INSECT GROWTH REGULATORS I99_06_01 CYROMAZINE 66215-27-8 420 I99_06_02 BUPROFEZIN 69327-76-0 681 I99_06_03 HEXYTHIAZOX 78587-05-0 439 I99_08 NITROGUANIDINE INSECTICIDES I99_08_01 CLOTHIANIDIN 210880-92-5 738 I99_08_02 THIAMETHOXAM 153719-23-4 637 I99_09 ORGANOTIN INSECTICIDES I99_10 OXADIAZINE INSECTICIDES I99_10_01 INDOXACARB 173584-44-6 612 I99_11 PHENYL-ETHER INSECTICIDES I99_11_01 PYRIPROXYFEN 95737-68-1 715 I99_12 PYRAZOLE (PHENYL-) INSECTICIDES I99_12_02 FIPRONIL 120068-37-3 581 I99_12_03 TEBUFENPYRAD 119168-77-3 725 I99_12_04 CHLORANTRANILIPROLE 500008-45-7 794 I99_13 PYRIDINE INSECTICIDES I99_13_01 PYMETROZINE 123312-89-0 593 I99_13_02 FLONICAMID 158062-67-0 763 I99_13_03 SULFOXAFLOR 946578-00-3 820 I99_14 PYRIDYLMETHYLAMINE INSECTICIDES I99_14_01 ACETAMIPRID 135410-20-7 649 I99_14_02 IMIDACLOPRID 138261-41-3 582 I99_14_03 THIACLOPRID 111988-49-9 631 I99_14_04 FLUPYRADIFURONE 951659-40-8 I99_15 SULFITE ESTER INSECTICIDES I99_17 TETRONIC ACID INSECTICIDES I99_17_01 SPIRODICLOFEN 148477-71-8 737 I99_17_02 SPIROMESIFEN 283594-90-1 747 I99_18 INSECT ATTRACTANTS STRAIGHT CHAIN LEPIDOPTERAN PHEROMONES (SCLPS) 895 I99_18_01 (E,E)-8,10-DODECADIEN-1-OL 33956-49-9 860 I99_18_02 (Z)-9-DODECEN-1-YL ACETATE 16974-11-1 112-66-3 422 I99_18_03 (Z)-8-DODECEN-1-YL ACETATE 28079-04-1 861 I99_18_04 (2E, 13Z)-OCTADECADIEN-1-YL ACETATE 86252-65-5 862 I99_18_05 (7E, 9E)-DODECADIEN 1-YL ACETATE 54364-63-5 863 I99_18_06 (7E, 9Z)-DODECADIEN 1-YL ACETATE 55774-32-8 864 I99_18_07 (7Z, 11E)-HEXADECADIEN-1-YL ACETATE 51606-94-4 865 I99_18_08 (7Z, 11Z)-HEXADECADIEN-1-YL ACETATE 53042-79-8 52207-99-5 866 I99_18_09 (9Z, 12E)-TETRADECADIEN-1-YL ACETATE 31654-77-0 867 I99_18_10 (E)-11-TETRADECEN-1-YL ACETATE 33189-72-9 868 I99_18_11 (E)-5-DECEN-1-OL 56578-18-8 869 I99_18_12 (E)-5-DECEN-1-YL-ACETATE 38421-90-8 870 I99_18_13 (E)-8-DODECEN-1-YL ACETATE 38363-29-0 871 I99_18_14 (E/Z)-8-DODECEN-1-YL ACETATE 38363-29-0 28079-04-1 872 I99_18_15 (Z)-11-HEXADECEN-1-OL 56683-54-6 873 I99_18_16 (Z)-11-HEXADECEN-1-YL ACETATE 34010-21-4 874 I99_18_17 (Z)-11-HEXADECENAL 53939-28-9 875 I99_18_18 (Z)-11-TETRADECEN-1-YL ACETATE 20711-10-8 876 I99_18_19 (Z)-13-OCTADECENAL 58594-45-9 878 I99_18_20 (Z)-7-TETRADECENAL 65128-96-3 879 I99_18_21 (Z)-8-DODECEN-1-OL 40642-40-8 880 I99_18_22 (Z)-9-HEXADECENAL 56219-04-6 881 I99_18_23 (Z)-9-TETRADECEN-1-YL ACETATE 16725-53-4 882 I99_18_24 DODECYL ACETATE 112-66-3 884 I99_18_25 TETRADECAN-1-OL 112-72-1 856 I99_18_26 DODECAN-1-OL 112-53-8 I99_18_27 (E/Z)-9-DODECEN-1-YL ACETATE 16974-34-8 I99_18_28 (E,Z,Z)-3,8,11-TETRADECATRIEN-1-YL ACETATE I99_18_29 (E,Z)-3,8-TETRADECATRIEN-1-YL ACETATE I99_18_30 N-TETRADECYLACETATE I99_18_31 (Z,E)-9,11-TETRADECADIEN-1-YL ACETATE 50767-79-8 I99_18_32 (E,Z)-3,13- OCTADECADIENYL ACETATE 53120-26-6 I99_18_33 (Z,Z)-3,13- OCTADECADIENYL ACETATE 53120-26-7 I99_19 OTHER INSECT ATTRACTANTS I99_19_01 AMMONIUM ACETATE 631-61-8 842 I99_19_02 PUTRESCINE (1,4-DIAMINOBUTANE)) 110-60-1 854 I99_19_03 TRIMETHYLAMINE HYDROCHLORIDE 593-81-7 848 I99_19_04 (Z)-13-HEXADECEN-11YN-1-YL ACETATE 78617-58-0 I99_19_05 (Z,Z,Z,Z)-7,13,16,19-DOCOSATETRAEN-1-YL ISOBUTYRATE 135459-81-3 883 I99_19_06 RESCALURE 67601-06-3 I99_19_07 HYDROLYSED PROTEINS 901 Unclassified insecticides-acaricides I99_99 UNCLASSIFIED INSECTICIDES-ACARICIDES I99_99_03 ETOXAZOLE 153233-91-1 623 I99_99_04 FATTY ACIDS C7-C18 AND C18 UNSATURATED POTASSIUM SALTS (CAS 67701-09-1) 67701-09-1 889 I99_99_05 FATTY ACIDS C8-C10 METHYL ESTERS (CAS 85566-26-3) 85566-26-3 890 I99_99_06 FENAZAQUIN 120928-09-8 693 I99_99_07 KIESELGUR (DIATOMACEOUS EARTH) 61790-53-2 647 I99_99_08 LAURIC ACID (CAS 143-07-7) 143-07-7 885 I99_99_09 METAFLUMIZONE 139968-49-3 779 I99_99_10 METHYL DECANOATE (CAS 110-42-9) 110-42-9 892 I99_99_11 METHYL OCTANOATE (CAS 111-11-5) 111-11-5 893 I99_99_12 OLEIC ACID (CAS 112-80-1) 112-80-1 894 I99_99_13 PARAFFIN OIL (CAS 64742-46-7) 64742-46-7 896 I99_99_14 PARAFFIN OIL (CAS 72623-86-0) 72623-86-0 897 I99_99_15 PARAFFIN OIL (CAS 8042-47-5) 8042-47-5 898 I99_99_16 PARAFFIN OIL (CAS 97862-82-3) 97862-82-3 899 I99_99_17 PHOSPHANE 7803-51-2 127 I99_99_18 PYRIDABEN 96489-71-3 583 I99_99_19 PYRIDALYL 179101-81-6 792 I99_99_20 SPIROTETRAMAT 203313-25-1 795 I99_99_21 SULFURYL FLUORIDE 2699-79-8 757 I99_99_23 FATTY ACIDS C7 TO C20 891 I99_99_27 ALUMINIUM PHOSPHIDE 20859-73-8 227 I99_99_28 MAGNESIUM PHOSPHIDE 12057-74-8 228 I99_99_29 CARBON DIOXIDE 124-38-9 844 I99_99_30 MALTODEXTRIN 9050-36-6 801 I99_99_31 TERPENOID BLEND QRD 460 982 I99_99_32 FLUBENDIAMIDE 272451-65-7 788 I99_99_99 OTHER INSECTICIDES-ACARICIDES Molluscicides PES_M Molluscicides M01 M01_01 MOLLUSCICIDES M01_01_01 FERRIC PHOSPHATE 10045-86-0 629 M01_01_03 METALDEHYDE 108-62-3 62 M01_01_99 OTHER MOLLUSCICIDES Plant Growth Regulators PES_PGR Physiological plant growth regulators PGR01 PGR01_01 PHYSIOLOGICAL PLANT GROWTH REGULATORS PGR01_01_01 1-METHYLCYCLOPROPENE 3100-04-7 767 PGR01_01_02 CHLORMEQUAT 999-81-5 143 PGR01_01_04 DAMINOZIDE 1596-84-5 330 PGR01_01_05 ETHEPHON 16672-87-0 373 PGR01_01_07 ETHYLENE 74-85-1 839 PGR01_01_08 FORCHLORFENURON 68157-60-8 633 PGR01_01_09 GIBBERELLIC ACID 77-06-5 307 PGR01_01_10 GIBBERELLIN 468-44-0 510-75-8 8030-53-3 904 PGR01_01_11 IMAZAQUIN 81335-37-7 699 PGR01_01_12 MALEIC HYDRAZIDE 123-33-1 310 PGR01_01_13 MEPIQUAT 24307-26-4 440 PGR01_01_14 PACLOBUTRAZOL 76738-62-0 445 PGR01_01_15 PROHEXADIONE-CALCIUM 127277-53-6 567.02 PGR01_01_16 SODIUM 5-NITROGUAIACOLATE 67233-85-6 718 PGR01_01_17 SODIUM O-NITROPHENOLATE 824-39-5 720 PGR01_01_18 SODIUM P-NITROPHENOLATE 824-78-2 721 PGR01_01_19 TRINEXAPAC-ETHYL 95266-40-3 732.202 PGR01_01_22 FLUMETRALIN 62924-70-3 971 PGR01_99 OTHER PHYSIOLOGICAL PLANT GROWTH REGULATORS PGR01_99_01 1-NAPHTHYLACETIC ACID (1-NAA) 86-87-3 313 PGR01_99_02 1-DECANOL 112-30-1 831 PGR01_99_03 1-NAPHTHYLACETAMIDE (1-NAD) 86-86-2 282 PGR01_99_05 6-BENZYLADENINE 1214-39-7 829 PGR01_99_07 INDOLYLBUTYRIC ACID 133-32-4 830 PGR01_99_08 SINTOFEN (AKA CINTOFEN) 130561-48-7 717 PGR01_99_09 1,4-DIMETHYLNAPHTHALENE 822 PGR01_99_10 SODIUM SILVER THIOSULFATE 762 PGR01_99_11 S-ABSCISIC ACID 21293-29-8 PGR01_99_99 OTHER PHYSIOLOGICAL PLANT GROWTH REGULATORS Anti-sprouting products PGR02 PGR02_02 ANTISPROUTING PRODUCTS PGR02_02_01 CARVONE 99-49-0 602 PGR02_99 OTHER ANTISPROUTING PRODUCTS PGR02_99_99 OTHER ANTISPROUTING PRODUCTS Other plant growth regulators PGR03 PGR03_99 OTHER PLANT GROWTH REGULATORS PGR03_99_01 SEA-ALGAE EXTRACT (FORMERLY SEA-ALGAE EXTRACT AND SEAWEEDS) 920 PGR03_99_99 OTHER PGR Other Plant Protection Products PES_ZR Mineral oils ZR01 ZR01_01 MINERAL OILS ZR01_01_01 MINERAL OILS Vegetal oils ZR02 ZR02_01 VEGETAL OILS ZR02_01_01 PLANT OILS/CITRONELLA OIL 905 ZR02_01_02 PLANT OILS/CLOVE OIL 906 ZR02_01_03 PLANT OILS/RAPE SEED OIL 907 ZR02_01_04 PLANT OILS/SPEARMINT OIL 908 ZR02_01_99 OTHER VEGETAL OILS Soil sterilants (incl. Nematicides) ZR03 ZR03_02 BIOLOGICAL NEMATICIDES ZR03_02_01 PAECILOMYCES LILACINUS STRAIN 251 753 ZR03_02_02 BACILLUS FIRMUS I-1582 ZR03_02_99 OTHER BIOLOGICAL NEMATICIDES ZR03_03 ORGANOPHOSPHOROUS NEMATICIDES ZR03_03_01 FENAMIPHOS 22224-92-6 692 ZR03_03_02 FOSTHIAZATE 98886-44-3 585 ZR03_03_99 OTHER ORGANOPHOSPHOROUS NEMATICIDES ZR03_99 OTHER SOIL STERILANTS ZR03_99_03 DAZOMET 533-74-4 146 ZR03_99_04 METAM-SODIUM 137-42-8 20 ZR03_99_99 OTHER SOIL STERILANTS Rodenticides ZR04 ZR04_01 RODENTICIDES ZR04_01_01 CALCIUM PHOSPHIDE 1305-99-3 505 ZR04_01_02 DIFENACOUM 56073-07-5 514 ZR04_01_04 ZINC PHOSPIDE 1314-84-7 69 ZR04_01_05 BROMADIOLONE 28772-56-7 371 ZR04_01_99 OTHER RODENTICIDES All other plant protection products ZR99 ZR99_01 DISINFECTANTS ZR99_01_99 OTHER DISINFECTANTS ZR99_02 REPELLENTS ZR99_02_01 ALUMINIUM AMMONIUM SULFATE 7784-26-1 840 ZR99_02_02 ALUMINIUM SILICATE (AKA KAOLIN) 1332-58-7 841 ZR99_02_03 BLOOD MEAL 68911-49-9 909 ZR99_02_04 CALCIUM CARBIDE 75-20-7 910 ZR99_02_05 CALCIUM CARBONATE 471-34-1 843 ZR99_02_06 DENATHONIUM BENZOATE 3734-33-6 845 ZR99_02_07 LIMESTONE 1317-65-3 852 ZR99_02_08 METHYL NONYL KETONE 112-12-9 846 ZR99_02_09 QUARTZ SAND 14808-60-7 855 ZR99_02_10 REPELLENTS BY SMELL/TALL OIL CRUDE 8002-26-4 911 ZR99_02_11 REPELLENTS BY SMELL/TALL OIL PITCH 8016-81-7 912 ZR99_02_12 SODIUM ALUMINIUM SILICATE 1344-00-9 850 ZR99_02_13 FAT DISTILATION RESIDUES 915 ZR99_02_14 REPELLENTS BY SMELL/FISH OIL 918 ZR99_02_15 REPELLENTS BY SMELL/SHEEP FAT 919 ZR99_02_16 GARLIC EXTRACT 916 ZR99_02_17 PEPPER 917 ZR99_02_99 OTHER REPELLENTS ZR99_99 OTHER PLANT PROTECTION PRODUCTS ZR99_99_07 CAPRIC ACID 334-48-5 886 ZR99_99_08 CAPRYLIC ACID 124-07-2 887 ZR99_99_12 HEPTAMALOXYGLUCAN 870721-81-6 851 ZR99_99_24 ZUCCHINI YELLOW MOSAIK VIRUS, WEAK STRAIN 618 ZR99_99_34 PEPINO MOSAIC VIRUS, CH2 STRAIN, ISOLATE 1906 ZR99_99_99 OTHER PLANT PROTECTION PRODUCTS (1) Chemical Abstracts Service registry numbers. (2) Collaborative International Pesticides Analytical Council.